     Case 12-06689-MM7                Filed 02/08/21           Entered 02/08/21 14:38:24               Doc 628-3         Pg. 1 of
                                                                   4
                                                      Notice Recipients
District/Off: 0974−3                         User: Admin.                           Date Created: 2/9/2021
Case: 12−06689−MM7                           Form ID: pdf905                        Total: 220


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
13191666 BHARGAVA, KUSUM
13191686 CUSTOMER REFUNDS
13191700 GLASS, ALAN
13191701 GOALMAKER MIRRORS
13191708 HOME FURNISHINGS INC.
                                                                                                                      TOTAL: 5

Recipients of Notice of Electronic Filing:
tr          Leonard J. Ackerman           ljabkatty@gmail.com
aty         Christina Melhouse           cm@ldplaw.com
aty         Christine E. Baur         christine@baurbklaw.com
aty         David Mannion           dmannion@blakeleyllp.com
aty         Dean T. Kirby, Jr.         dkirby@kirbymac.com
aty         Leonard J. Ackerman           ljabkatty@gmail.com
aty         Michael D. Breslauer          mbreslauer@swsslaw.com
aty         Michael M. Wintringer           mike@sglwlaw.com
aty         Peter L. Duncan         peterd@psdslaw.com
aty         Roberta S. Robinson           RRobinson@kirbymac.com
aty         Steven M. Berman            SBerman@slk−law.com
                                                                                                                     TOTAL: 11

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Treasures, Inc.        7480 Miramar Road, Suite 105         San Diego, CA 92126
cr          Torrey Pines Bank          12220 El Camino Real, Suite 100        San Diego, CA 92130
cr          Wells Fargo Bank, N.A., as Trustee for Morgan Stanley Capitol I, Inc. Commercial Mortgage Pass−Through
            Certificates, Series 2007−1Q15          c/o Pamela LaBruyere, Esq.        Solomon, Grindle, Silverman &
            Wintringer         12651 High Bluff Drive, Suite 300        San Diego, CA 92130
cr          Wells Fargo Bank, N.A., as Trustee for Morgan Stanley Capital I, Inc., Commercial Mortgage Pass−Through
            Certificates, Series 2007−IQ15         Pamela LaBruyere         Solomon, Grindle, Silverman &
            Wintringer         12651 High Bluff Drive, Suite 300        San Diego, CA 92130
cr          Steve Hendrick & Associate, Inc.          4640 Admiralty way        Suite 500        Marina del Rey, CA
cr          Lexington Furniture Industries         Shumaker, Loop, & Kendrick, LLP           c/o Steven Berman        101 E.
            Kennedy Blvd           Suite 2800        Tampa, FL 33602
cr          Law Office of Christine E. Baur          4653 Carmel Mountain Road          Suite 308 #332        San Diego, CA 92130
cr          Parker House Manufacturing Company, Inc.            c/o Blakeley & Blakeley LLP          2 Park Plaza       Suite
            400        Irvine, CA 92614
cr          Gayle K. Glass         1164 Monterey Place         Encinitas, CA 92024
aty         Dana Knutson          Knutson Law, P.C.         PO Box 3658         24681 La Plaza, Suite 350         Dana Point, CA
            92629
aty         Ernie Zachary Park          BEWLEY, LASSLEBEN & MILLER, LLP                   13215 E. Penn Street        Suite
            510        Whittier, CA 90602−1797
aty         Pamela LaBruyere           Butler & Hosch, P.A.        525 East Main Street        El Cajon, CA 92020
aty         Philip Layfield        The Layfield Law Firm, APC          100 Wilshire Blvd., Suite 950        Santa Monica, CA
            90401
aty         Sandeep J Shah          Shah Sheth LLP         650 Town Center Drive, Suite 1400          Costa Mesa, CA 92626
13198733 %James Grudus, Esq.              AT&T Services, Inc.        One AT&T Way, Room 3A218               Bedminster, NJ
            07921
13191660 A P INDUSTRIES                346 BOUL ST JOSEPH             LAURIER STATION, QUEBEC, CANAD
13191648 AIRELOOM                1801 W. OLYMPIC BLVD               FILE 1414        Pasadena, CA 91199
13191649 ALDANA, ANTONIO SANCHEZ                        CALLE ALVAREZ             13682 COL. ALCALA             TIJUANA,
            MEXICO
13191650 ALTHORP LIVING HISTORY                      PO BOX 2690          Hickory, NC 28603
13191651 AMERICAN ARBITRATION ASSOC.                        6795 NORTH PALM AVE                2ND FLOOR           Fresno, CA
            93704
13191652 AMERICAN LEATHER                     4501 MOUNTAIN CREEK PKWY                  Dallas, TX 75236
13191653 AMERICAN REPROGRAPHICS                        7094 MIRAMAR ROAD, #104               San Diego, CA 92121
13191654 AMERICAN WEST                   PO BOX 130906          Saint Paul, MN 55113−0008
13191655 ANDERSON & DAISHI                    6866 E. WASHINGTON BLVD               Los Angeles, CA 90040
13191656 ANGEL J. CARRAZCO, ESQ.                    CARRAZCO LAW, APC               2000 E 4th St Ste 200        Santa Ana, CA
            92705
13191657 ANNA RODE DESIGNS, INC.                    17005 CASTILLO CIRCLE              San Diego, CA 92127
13191658 ANYTHING AUDIO, LLC                    9590 CHESAPEAKE DRIVE               SUITE 10          San Diego, CA 92123
13191659 AP CONSULTING, LLC                   45080 OLD OX RD, SUITE 130             Sterling, VA 20166
13191661 ARTISTICA               3200 GOLF COURSE DRIVE               Ventura, CA 93003
13191662 AT&T              PO BOX 277019           Atlanta, GA 30384−7019
13191663 AT&T YELLOW PAGES                     PO BOX 989046          West Sacramento, CA 95798
13238388 American Leather             c/o FMCA          PO Box 5929         High Point, NC 27262
    Case 12-06689-MM7                 Filed 02/08/21           Entered 02/08/21 14:38:24                  Doc 628-3          Pg. 2 of
                                                                   4
13191664   BANK OF AMERICA                 PO BOX 15710            Wilmington, DE 19886−5710
13191665   BERNHARDT              12197 COLLECTIONS CENTER DRIVE                       Chicago, IL 60693
13191667   BILLBOARD EXPRESS, INC.                  23121 ARROYO VISTA, #A                Rancho Santa Mar, CA 92688
13191668   BMW FINANCIAL SERVICES                     PO BOX 78103           Phoenix, AZ 85062−8103
13405580   BMW Financial Services NA, LLC               c/o Ascension Capital Group          P.O. Box 201347          Arlington, TX
           76006
13191669   BRADINGTON YOUNG                   c/o FMCA           PO Box 5929          High Point, NC 27262
13191670   BROWNSTONE FURNITURE INC.                       3435 REGATTA BLVD               Richmond, CA 94804
13191671   BRUNO SKORHEIM LLP                   9665 CHESAPEAKE DRIVE                 SUIRE 470          San Diego, CA 92123
13191800   BURNETT, GEORGE C.                 8475 La Jolla Scenic Dr N         La Jolla, CA 92037
13191673   CAL−METRO DISTRIBUTING INC.                      500 GREENWOOD AVENUE                   Montebello, CA 90640
13191672   CALDWELL LESLIE & PROCTOR, PC                      1000 WILSHIRE BLVD, STE 600                 Los Angeles, CA
           90017
13191674   CARSON, MARGE                9056 EAST GARVEY AVE                  Rosemead, CA 91770−0889
13191675   CASA FIORA            4817 STARCREST DRIVE                 Monroe, NC 28110
13191676   CENTURY FURNITURE                  401 11TH STREET NW               Hickory, NC 28601
13191677   CLASSIQUE COLLECTION                    480 W. MEATS AVENUE                Orange, CA 92865
13191678   COMLUMBIA EXPORT SERVICE                       8640 SIEMPRE VIVA RD              San Diego, CA 92154
13191679   COMMERCIAL LIGHTING INDUSTRIES                         81161 INDIO BOULEVARD                 Indio, CA 92201
13191680   CONTRACTORS CHOICE                    PO BOX 5547           Orange, CA 92863
13191681   COOKE TRUCKING COMPANY, INC.                       PO BOX 70883            DEPT 111
13191682   COX MEDIA ORANGE COUNTY                       Los Angeles, CA 90074
13191683   COX MEDIA SAN DIEGO                  Los Angeles, CA 90074
13191684   CRESENT FINE FURNITURE                    PO BOX 1438           Gallatin, TN 37066
13191685   CSC         2730 GATEWAY OAKS DRIVE                     SUITE 100          Sacramento, CA 95833
13556873   Christopher R. Barclay, Chapter 7 Trustee           c/o Yosina M. Lissebeck, Esq.          Solomon Ward Seidenwurm &
           Smith, LLP         401 B Street, Suite 1200          San Diego, CA 92101
13191687   DEPARTMENT OF MOTOR VEHICLES                         PO BOX 942894            Sacramento, CA 94294
13191688   DIAMOND MATTRESS COMPANY                         3112 EAST LAS HERMANAS                  Compton, CA 90221
13191689   DREXEL HERITAGE                 1925 EASTCHESTER DR.                High Point, NC 27265
13191690   DREXEL HERITAGE FURNISHINGS                       PO BOX 339           Thomasville, NC 27360
13278642   David H. Payne, MD            c/o Angel Carrazoco, Esq          Carrazco Law, APC           2000 East Fourth Street, Suite
           200        Santa Ana, CA 92705
13828410   Dean T. Kirby, Jr.        KIRBY & McGUINN, APC                  707 Broadway, Suite 1750          San Diego, CA
           92101
13191691   EYE/COMM, INC.              10960 Wheatlands Ave Suite 108             Poway, CA 92064
13207699   Eric Samson         c/o Ms. Pat Hagen, Kloeckner Metals US              888 San Clemente Drive, Suite 250         Newport
           Beach, CA 92660
13191692   FACTORY OAK AND PINE, INC.                    18901 SOLEDAD CYN RD                Canyon Country, CA 91351
13191693   FEIZY IMPORT & EXPORT CO. LTD                     ATTN: ANTHONY VEADER                   1949 N. STEMMONS
           FREEWAY             Dallas, TX 75207
13191694   FERRIS & BRITTON               ATTN: STEVEN J. PYNES, ESQ.                 401 WEST A STREET, SUITE 2550               San
           Diego, CA 92101
13268238   FIA CARD SERVICES, N.A.                 PO Box 15102          Wilmington, DE 19886−5102
13191695   FMT CONSULTANTS                  5451 Avenida Encinas           SUITE A         Carlsbad, CA 92008
13235285   FRANCHISE TAX BOARD                    BANKRUPTCY SECTION MS A340                    PO BOX
           2952        SACRAMENTO CA 95812−2952
13563480   FRANCHISE TAX BOARD                    BANKRUPTCY SECTION MS A340                    PO BOX
           2952        SACRAMENTO CA 95812−2952
13191696   FRANCHISE TAX BOARD                    PO BOX 942857           Sacramento, CA 94257
13344450   Felipe Gonzalez         Blvd. A. Lopez Mateos 2386 Nte             Los Mochis, Sinaloa, MEXICO 81223
13191697   GE MONEY BANK                4246 S. RIVERBOAT RD, STE 200                 Salt Lake City, UT 84123
13191698   GENESIS          541 S HOFGAARDEN ST                  La Puente, CA 91744
13191699   GJE CONSULTING, LLC                 1041 MARKET STREET STE 24                  San Diego, CA 92101
13191801   GLASS, ALAN D.             1416 Summit Drive            Cardiff by the S, CA 92007
13191702   GOLDEN WEST DENTAL                    5171 VERDUGO WAY                Camarillo, CA 93012
13191703   GOODE HEMME PETERSON & SAYLER                          6256 GREENWICH DR.               SUITE 500          San Diego, CA
           92122
13556723   Gayle K. Glass         1164 Monterey Place           Encinitas, CA 92024
13606227   Goode Hemme & Peterson, APC                ATTN: Jerry D. Hemme            6256 Greenwich Drive, Suite 500          San
           Diego, CA 92122
13191704   H.P.G. ENTERPRISES               ONE MONARCH PLACE, SUITE 2200                    Springfield, MA 01144
13191705   HASLER, INC.            P.O. Box 30193           Tampa, FL 33630−3193
13191706   HENREDON FURNITURE                    PO BOX 75044           Charlotte, NC 28275
13191707   HICKORY WHITE               P.O. BOX 890176             Charlotte, NC 28289
13191709   HOME FURNISHINGS INC.                   8190 MIRALANI DRIVE               San Diego, CA 92126
13191710   HONEYWELL SECURITY MONITORING                          Dept. CH 10651          Palatine, IL 60055
13191711   HOOKER FURNITURE                  c/o FMCA          PO Box 5929           High Point, NC 27262
13191712   HOWARD E. KING, JR.               402 WEST BROADWAY STE 2500                    San Diego, CA 92101
13264960   Hartford Fire Insurance Company             Bankruptcy Unit, T−1−55           Hartford Plaza        Hartford, CT
           06115
13407167   Hartford Fire Insurance Company             Hartford Plaza        Hartford, CT 06115
13191713   INNOVATIONS              1111 South Jellick Ave          Rowland Heights, CA 91748
13191714   INTEGRITY PEST ELIMINATION                     40575 California Oaks         D−2 #284          Murrieta, CA 92562
13191715   IRVINE RETAIL PROPERTIES                   PO BOX 350−622501              Los Angeles, CA 90084−0350
13191716   ITAL ART           1935 E. VIA ARADO ST.               Compton, CA 90221
13191717   ITAL ART CONSIGNMENT                    1935 E Via Arado St.         Compton, CA 90221
13249779   Internal Revenue Service          PO BOX 7317            Philadelphia PA 19101−7317
    Case 12-06689-MM7                 Filed 02/08/21           Entered 02/08/21 14:38:24                  Doc 628-3           Pg. 3 of
                                                                   4
13191718   JENNIFER CHILTON               PO BOX 2606            High Point, NC 27262
13191719   JOHN CHARLES DESIGNS                  P.O. Box 672          Rocky Mount, NC 27802
13191720   JOHN R. MAYER APLC                ATTN: JOHN R. MAYER, ESQ.                  2550 5TH AVENUE, STE 520              San
           Diego, CA 92103
13191721   JOHN RICHARD COLLECTION                    306 Eastman          Greenwood, MS 38930
13191722   KAISER          File 5915        Los Angeles, CA 90074−5915
13191723   KFMB TV           7677 Engineer Road           San Diego, CA 92111
13191724   KGTV/MCGRAW−HILL BROADCASTING                          P.O. Box 30580           Los Angeles, CA 90030−0580
13191725   KONICA MINOLTA BUS SOLUTION                      File 50252         Los Angeles, CA 90074−0252
13191726   KUSI NEWS 9/51            P.O. Box 719051           San Diego, CA 92171−9051
13281005   Kusum Bhargava           c/o Shah Sheth LLP − Sandeep J Shah, Esq             650 Town Center Drive, Suite
           1400        Costa Mesa, CA 92626
13191727   LA BARGE            2427 Penny Road           High Point, NC 27265
13191728   LANE ACCEPTANCE GROUP                    PO BOX 536823             Atlanta, GA 30353−6823
13191729   LANE HOME FURNISHINGS RETAIL                      5380 HIGHWAY 145 SOUTH                  Tupelo, MS 38801
13191730   LANE HOME FURNISHINGS RETAIL                      PO BOX 1627            Tupelo, MS 38802
13191731   LANE UPHOLSTERY/DIV. LANE CO.                     PO BOX 536823             Atlanta, GA 30353−6823
13191732   LEATHER CARE SERVICES                  c/o Chris Lawler         12400 Penn Street          Whittier, CA 90602
13191733   LEATHERTREND               8409 Kerns St #100          San Diego, CA 92154
13191735   LOS ANGELES TIMES                FILE 54221          CA, 90074−0001
13191736   LOS VALLECITOS INVESTORS, LLC                     678 N COAST HWY               Laguna Beach, CA 92651
13191737   LUCE FORWARD               600 West Broadway            SUITE 2200           San Diego, CA 92101
13227004   Law Offices of Kimball, Tirey & St. John LLP            7676 Hazard Center Drive, Suite 900C           San Diego, CA
           92108−4515
13379928   Lexington Furniture Industries         c/o Shumaker, Loop, & Kendrick, LLP             Bank of America Plaza          101 E
           Kennedy Blvd, Suite 2800           Tampa, FL 33602
13191734   Lexington Furniture Industries Inc.         1300 National Highway           Thomasville, NC 27360
13929539   Lyon Capital Corporation          c/o Buchalter Nemer, APC, Attn: Brian T            1000 Wilshire Boulevard, Suite
           1500        Los Angeles, California 90017
13191738   MAITLAND−SMITH                 PO BOX 536499            Atlanta, GA 30353
13191739   MARGE CARSON                9056 EAST GARVEY AVE                 Rosemead, CA 91770−0889
13191740   MARGE CARSON                9056 EAST GARVEY AVE.                 Rosemead, CA 91770−0889
13191802   MAURO, TOM              26662 Stetson Place         Laguna Hills, CA 92653
13191741   MAVATI'S FURNITURE                 CALALE PAPAGOS 50                ENTRE PIRMAS Y
           CARRETERA              HERMOSILLO, SONORO MEXICO
13191742   METRO LEATHER                2480 IRVINE BLVD #336              Tustin, CA 92782
13191743   METROPLEX SHOPPING CENTER 05A                       12411 VENTURA BLVD.                Studio City, CA 91604
13191744   MOTIONCRAFT               P.O. BOX 890076           Charlotte, NC 28289−0076
13191745   MURRAY FEISS IMPORT CORP.                    P.O. BOX 26080           New York, NY 10087−6080
13236186   McGraw−Hill Broadcasting Company, Inc.              c/o Christina Melhouse, Esq          3914 Murphy Canyon Road
           #A224        San Diego, CA 92123
13577004   McKenna Long & Aldridge LLP               300 S. Grand Avenue, Suite 1400           Los Angeles, CA 90071
13602753   Meredith M. Graham, General Counsel             Furniture Brands International, Inc.,        1N. Brentwood Blvd., 7th
           Floor       St. Louis, MO 63105
13491566   Michael M. Wintringer, Esq.          Solomon, Grindle, Silverman & Wintringer             12651 High Bluff Drive, Suite
           300       San Diego, California 92130
13191746   NATIONAL CORPORATE RESEARCH                        1107 9TH STREET, STE 1025               Sacramento, CA 95814
13191747   NATIONWIDE CREDIT SERVICES                     PO BOX 24101            Cleveland, OH 44124
13191748   NCS UCC SERVICES GROUP                   PO BOX 24101            Cleveland, OH 44124
13191749   OFFICE DEPOT             PO BOX 70025            Los Angeles, CA 90074−0025
13191750   OMNIA           4950 EDISON AVENUE                Chino, CA 91710
13191751   OUTLOOK − LA CANADA FLINTAGE                       PO Box 578          La Canada Flintr, CA 91012
13287809   Office Depot         6600 N Military Trail−S401F           Boca Raton, FL 33496
13191753   PHILIP J. LAYFIELD, ESQ.              THE LAYFIELD LAW FIRM APC                    4640 ADMIRALTY WAY, SUITE
           500       Marina del Rey, CA 90292
13191754   PLATT         P.O. BOX 3397            South El Monte, CA 91733
13191755   POINTIVITY            5355 Mira Sorrento Place #600           San Diego, CA 92121
13191756   PRECEDENT             P.O. BOX 890074            Charlotte, NC 28289
13191757   PRL GLASS            251 MASON WAY               City of Industry, CA 91746
13191758   PROFESSIONAL FIRE PROTECTION                     PO Box 2753           Costa Mesa, CA 92628−2753
13197300   Pamela LaBruyere, Esq.          Solomon, Grindle, Silverman & Wintringer             12651 High Bluff Drive, Suite
           300       San Diego, CA 92130
13818876   Parker House Manufacturing Company, Inc.             c/o Blakeley & Blakeley LLP            2 Park Plaza, Suite
           400       Irvine, CA 92614
13191759   RACHLIN           343 N. HARVARD AVE.                Claremont, CA 91711
13191760   RAHMAN, FARAH and Shahzad Rahman                    25322 BENTLEY LANE                Laguna Hills, CA 92653
13191761   RANCH & COAST SECURITY, INC.                    9540 WAPLES ST., STE. D              San Diego, CA 92121
13191762   RANDI COOPER              1061 MOUNT DANA DRIVE                   Chula Vista, CA 91913
13191763   RARE COLLECTIONS                STEVE HENDRICK & ASSOCIATES                      1254 ROUND TABLE DR                Dallas,
           TX 75247
13191764   REBECCA FORTUNE, ESQ.                  Kimball, Tirey and St. John         7676 Hazard Center Dr. Ste 900         San
           Diego, CA 92108
13191765   ROBERT MICHAEL                10035 GEARY AVE.              Santa Fe Springs, CA 90670
13345771   Robert J Hamra, Sr and Ramza Hamra             c/o Douglas Alani         3146 Red Hill Ave, #200           Costa Mesa, CA
           92626
13251194   Ronald A. Clifford, Esq.        Scott E. Blakeley, Esq.         Blakeley & Blakeley LLP           2 Park Plaza, Suite
           400       Irvine, CA 92614
13191766   SAM BASS ENTERPRISE                 17635 Montero Rd.           San Diego, CA 92128
    Case 12-06689-MM7                Filed 02/08/21          Entered 02/08/21 14:38:24                  Doc 628-3         Pg. 4 of
                                                                 4
13191767   SAN DIEGO PENSION CONSULTANTS                       5628 COPLEY DRIVE             San Diego, CA 92111
13191768   SAN DIEGO POSTAL & SHIPPING                   12255 Crosthwaite Circle         Poway, CA 92064
13191769   SAN DIEGO RATTAN               9090 KENAMAR, SUITE A                San Diego, CA 92121
13191770   SAN MARINO TRIBUNE                 1441 San Marino Avenue           San Marino, CA 91108
13191771   SCHNADIG            P.O. BOX 890258            Charlotte, NC 28289−0258
13191772   SCOTT, JASON            3920 W. CLARENDON DRIVE                  Phoenix, AZ 85019
13191773   SELIZER CAPLAN MCMAHON VITEK                       ATTN: CHRISTINE M. LAPINTA                  750 B STREET, STE
           2100         San Diego, CA 92101
13191774   SHAH SHETH LLP              ATTN: SANDEEP J. SHAH                650 TOWN CENTER DR, STE 1400                Costa
           Mesa, CA 92626
13191775   SHERRILL           P.O.BOX 890070            Charlotte, NC 28289−0070
13191776   SKYRIVER COMMUNICATIONS, INC.                      9370 CHESAPEAKE DRIVE                 San Diego, CA 92123
13191777   SLIGH          P.O. BOX 751221           Charlotte, NC 28275
13191778   SOLOMAN WARD                401 B STREET SUITE 1200              San Diego, CA 92101
13191779   SOLOMON WARD                401 B STREET SUITE 1200              San Diego, CA 92101
13191780   SOUTHERN FURNITURE COMPANY                        P.O. BOX 75338          Charlotte, NC 28275
13191781   SPECTRA LEATHER               1407 BROADWAY, SUITE 1515                  New York, NY 10018
13191782   SPRINT          PO BOX 4181            Carol Stream, IL 60197−4181
13191783   STATE BOARD OF EQUALIZATION                      15015 AVENUE OF SCIENCE, SUITE 200                  San Diego, CA
           92128
13191784   SULLIVAN HILL            550 WEST C STREET, SUITE 1500                 San Diego, CA 92101
13549428   Seltzer Caplan McMahon Vitek            750 B Street, Suite 2100        San Diego, CA 92101
13259831   Sherrill Financial      c/o Knutson, Compton & Associates PC             1401 Dove Street, Suite 340        Newport
           Beach, CA 92660
13391240   State Board of Equalization         Special Operations Branch, MIC: 55          PO Box 942879          Sacramento, CA
           94279−0055
13284554   State Board of Equalization         Special Operations Branch, MIC:55          P.O. Box 942879          Sacramento CA
           94279−0055
13191785   TELEPACIFIC COMMUNICATIONS                      PO Box 526035          Sacramento, CA 95852
13191786   THE CLOCK SHOP              17161 ALVA ROAD, SUITE 1415                 San Diego, CA 92127
13191787   THE COMTEL GROUP, INC.                 3195 AIRPORT LOOP DR, SUITE C2                 Costa Mesa, CA 92626
13191788   THE HARTFORD              P O BOX 2907            Hartford, CT 06104−2907
13191789   THE PRINTING SOURCE                7400 EL CAJON BLVD., STE. 207               La Mesa, CA 91942
13191790   THEODORE ALEXANDER USA Inc                     411 Tomlinson Street         High Point, NC 27260
13191792   TORRY PINES BANK               12220 EL CAMINO REAL STE 100                 San Diego, CA 92130
13202056   The Irvine Company, LLC           c/o Ernie Zachary Park         Bewley, Lassleben & Miller, LLP          13215 E Penn
           Street, Suite 510       Whittier, CA 90602−1797
13191791   Time Warner Cable Media           6021 Katella Ave          Suite 100       Cypress, CA 90630
13193714   Torrey Pines Bank        12220 El Camino Real            Suite 100       San Diego, CA 92130
13193944   Torrey Pines Bank        c/o Peter L. Duncan, Esq.          Pyle Sims Duncan & Stevenson           401 B Street, Suite
           1500         San Diego, CA 92101−4238
13606228   U.S. TelePacific Corp.        c/o J. Scott Bovitz & Spitzer        880 W. First Street, Suite 502       Los Angeles, CA
           90012
13191793   ULTRASIGNS ELECTRICAL ADV.                    9025 BALBOA AVE, SUITE 150                 San Diego, CA 92123
13191794   UNISEARCH INC.             1780 BARNES BLVD SW                 Olympia, WA 98512
13191795   UTTERMOST             P.O. BOX 79086            Baltimore, MD 21279−0086
13792555   United States Trustee        402 West Broadway, Room 600             San Diego, CA 92101−8511
13282048   Uttermost Company          c/o Hunter Warfield          4620 Woodland Corporate Blvd            Tampa, FL 33614
13191796   WEISS & COMPANY               5151 SHOREHAM PLACE, SUITE 210                   San Diego, CA 92122
13191797   WOLF, BRIAN            PO BOX 503784             San Diego, CA 92150
13191798   WORLDWIDE LOGISTICS                   PO BOX 932102           Kansas City, MO 64193
13191799   WRIGHT WAY CRATING                   3471 PICKWICK STREET              San Diego, CA 92102
13283858   Wells Fargo Bank, N.A., as Trustee for Morgan Stan           c/o Pamela J. LaBruyere          Solomon, Grindle, et
           al.       12651 High Bluff Drive, #300          San Diego, CA 92130
13394081   William P. Fennell, Esq.        LAW OFFICE OF WILLIAM P. FENNELL, APLC                        1111 Sixth Avenue, Suite
           404        San Diego, CA 92101
                                                                                                                     TOTAL: 204
